Citation Nr: 1511167	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for residuals of a right ear tympanic membrane perforation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and R.T.




ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served in West Virginia Air National Guard and had active duty service from June 1993 to December 1993, from November 2001 to August 2002, and January 2009 to September 2009.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that the Veteran's appeal had originally included the issue of entitlement to an increased evaluation for degenerative joint disease of the right shoulder with impingement syndrome.  However, the Veteran did not submit a substantive appeal for this particular issue following the issuance of the November 2012 statement of the case.  In fact, the Veteran indicated in his February 2013 VA Form 9 that he had read the statement of the case and was only appealing the issue of entitlement to service connection for a right ear perforation.  Accordingly, the issue of entitlement to an increased evaluation for the right shoulder disability no longer remains in appellate status, and no further consideration is required.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is of record.  Following the hearing, the record was held open for a 30-day period to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with a written waiver of the RO's initial consideration.


This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional relevant documents with the exception of the aforementioned hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records indicate that he sustained a perforation of the right superior tympanic membrane during active duty service in February 2009.  It was noted that the perforation was due to barotrauma (diving).  He was afforded a VA general medical examination in January 2010 to determine whether he had any residuals of the right tympanic membrane perforation.  However, the examiner determined that there was no right ear disease upon examination.  The Veteran was also provided a VA audiological examination in December 2009 during which he was diagnosed with bilateral hearing loss, but no medical opinion was provided.

Notably, the January 2010 VA examiner's findings appear inconsistent with post-service treatment records indicating the Veteran continued to have pain and drainage in the right ear.  See Dr. J.S. September 2009 medical record and VA treatment records.  Moreover, during the November 2014 hearing, the Veteran and his representative seemed to challenge the adequacy of the VA examinations.  In particular, the Veteran testified to ongoing symptoms of decreased hearing, dizziness, and pain in the right ear related to the in-service injury to his right tympanic membrane.

Based on the foregoing, the Board finds that an additional examination is needed to determine whether the Veteran currently has any residuals related to his in-service right tympanic membrane perforation.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for residuals of a right tympanic membrane perforation.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Medical Center in Beckley, West Virginia, dated since October 2010.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a right ear tympanic membrane perforation.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify any and all current residuals of a right ear tympanic membrane perforation.  In making this determination, he or she should address the various complaints, including decreased hearing, right ear pain and drainage, and dizziness.  In particular, the examiner identify whether the Veteran has had any right ear disorder since September 2009.

If any right ear disorders are identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested during the Veteran's military service or is otherwise causally or etiologically related to his service, to include the documented in-service diagnosis of otitic barotrauma and tympanic membrane perforation of the right ear after a February 2009 scuba dive.  In rendering his or her opinion, the examiner should note the Veteran's multiple in-service complaints, to include decreased hearing, right ear pain, and drainage stemming from right ear tympanic membrane perforation and scarring.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




